 THE GREAT ATLANTIC & PACIFIC TEA CO.593The Great Atlantic&PacificTea Company, Inc.,Birmingham DivisionandRetail Clerks Union,Local 1557,AFL-CIO,affiliated with Retail ClerksInternationalAssociation.Cases26-CA-4714,26-CA-4715,26-CA-4716, and 26-CA-4758May 13, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November 19, 1973, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.' Respondent alsofiledexceptions to the Decision and a brief insupport thereof, as well as a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record2 and theattachedDecision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order except asmodified herein.1.We agree with the findings of the Administra-tive Law Judge that Respondent, through the actionsof its agents in interrogating and threatening variousemployees, has violated Section 8(a)(1) of the Act.2.The Administrative Law Judge also found, andwe agree, that as of February 26, 1973, when theUnion demanded recognition, it represented amajority of the employees in Respondent's Law-renceburg,Tullahoma, and Fayetteville stores bymeans of valid authorization cards. Likewise weagree that the Respondent should be ordered tobargain with the Union as exclusive representative ofthe employees in each of these stores, inasmuch as itsactions in threatening to close down or cut hourswere sufficiently serious that conducting a free andfair election at this time would be impossible.3.We disagree, however, with the AdministrativeLaw Judge's finding that the termination of DavidDurham was not violative of the Act. The basic factswith respect to Durham's termination are undisput-ed.He had worked for Respondent for a yearprevious to his termination. His union activitiesconsisted of attending a union meeting, signingcards, and soliciting other employees to do likewise.Respondent was admittedly aware of this. Shortlyafter engaging in this activity, he was told he wouldhave to give up his outside TV repair workor leavehis job with Respondent. Although there is nodispute about the fact that in the past Durham hadbeenwarned that his work, while more thanadequate in quality, was too slow, neither is there acontention that his outside work was ever mentionedas a reason for this, nor that he was ever warnedbefore the ultimatum that he would have to give upthis work.We acknowledge, as the Administrative Law Judgepoints out, that Durham's fellow employees mayhave complained to management abouthis slowness.However, we fail to see how this in any way changesthe inference of antiunion motivation as urged by theGeneral Counsel. The crucial fact is that even thoughcomplaints had been made about and to Durham forsome time nothing was done about them until he hadengaged in activity on behalf of the Union, activityof which the Respondent was aware.We also view as insignificant the fact that otherunion advocates were not similarly treated byRespondent, especially in light of Respondent's clearunion animus established by its numerous violationsof Section 8(a)(1). Likewise, the fact that the Unionstillpossessed a card majority even after Durham'sdischarge does not diminish the chilling effect thathisdischarge would necessarily have had upon anelection.Finally, contrary to the Administrative Law Judge,we find Respondent's stated reason for Durham'stermination is, in light of all the circumstances,pretextual. It is clear that, if, in fact, Respondent feltthat Durham's outside business was interfering withhiswork at the store, he would have been warnedabout this when the complaints about hisslownesswere made. Respondent never objected to Durham'soutside business and even encouraged it by placinghis business placard in the front office. This attitudecontinued up to the time he became involved withtheUnion. Abruptly at this point he was given thechoice of giving up his business or leaving his job. Bythis time, as Durham testified, he had invested toomuch money in repair equipment to simply abandoniton short notice. All of these facts compel theconclusion that Respondent's ultimatum to Durhamwas motivated, at least in part, by his union activity.In view of the foregoing, we find Respondent'saction constituted a constructive discharge of DavidDurham in violation of Section 8(a)(1) and (3) of theAct.Accordingly, we shall order that Respondent offerDavid Durham immediate and full reinstatement tohis former job or, if that job no longer exists, to aIBecauseof the disposition we make of thiscase,we find it2Respondent'sunopposed motion to correct the transcnpt is herebyunnecessary to rule on the General Counsel's motion to strikegranted.210 NLRB No. 89 594DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstantially equivalent position, andmake himwhole by payment of a sum equal to that which henormallywould have earned from the date ofdiscrimination to the date of offer of reinstatement,less his net earnings during that period. The backpayprovided herein shall be computed in accordancewith our formula set forth inF.W.WoolworthCompany,90 NLRB 289, with interest thereon at therate of 6 percent per annum in the manner prescribedinIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that The GreatAtlantic & Pacific Tea Company,Inc., BirminghamDivision, its officers,agents, successors,and assigns,shall take theaction setforth in the AdministrativeLaw Judge's recommended Order as herein modi-fied:1.Add the following as paragraph 1(b):"(b) Constructively discharging employees becauseof their union activities."2.Insert the following as paragraph 2(a) andrenumber the existing paragraphs accordingly:"(a)OfferDavid Durham immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss ofearningsin the manner prescribed in this Decision."3.Substitute the attached notice for the Adminis-trative Law Judge's Appendix A.CHAIRMAN MILLER, concurring in part and dissentingin part:Iwould adopt the findings, conclusions andrecommendations of the Administrative Law Judgein their entirety.Unlikemy colleagues, I findinsufficientbasis to reverse any of his findings.I find the question of the appropriateness of theremedial bargaining order difficult. Accepting thecredibility resolutions of the Administrative LawJudge, however, I am of the view that the recurringtheme of direct and indirect threats of store closingwas sufficiently established by the record to justifythe need for such a remedy.The issue of whether the cards obtained at theLawrenceburg store are sufficiently reliable indica-tors of union majority status there is the closet issuein the case. The Administrative Law Judge below didnot construe the testimony of employees Moyers andMattas, even if credited, as establishing thatsignerswere told that the cards solicited at Lawrenceburgwere to be usedsolelyfor the purpose of obtaining anelection.Idisagree.If employees were in fact toldthat they were for the purpose of seeing if 50 or 51percent of the employees showed enough interest topersuade theUnion to come and talk to theemployees or to have an election, it would seem tome that the plain impact of such remarks wouldindeed be that the cards were to be used solely forthose purposes, and not to establish any commitmentor choice by the employees.But since the Administrative Law Judge character-izedMoyers' and Mattas' testimony as "a subjectiveafterthought not consonant with their thinking at thetime they were 'gung ho' . . . about the Union," Iconclude that he intended to, although he failedspecifically to, discredit their testimony as to whathad in fact been said in the course of the solicitation.On that somewhat tenuous premise,I am willing toconcur,dubitante,in the conclusion of my colleaguesthat a bargaining order may properly be entered withrespect to the Lawrenceville unit.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscriminate in regard to the hireand tenure of employment of our employeesbecause of their union or protected concertedactivities to discourage membership of our em-ployees in Retail Clerks Union,Local 1557,AFL-CIO,affiliatedwith Retail Clerks Interna-tionalAssociation,or any other labor organiza-tion.WE WILL NOTillegally interrogate employeesabout their union activities or attitudes.WE WILL NOTthreaten employees to ceaseoperations if they select a union to represent themfor the purpose of collective bargaining.WE WILL NOTthreaten employees with loss ofemployment or other economic reprisals if theyselect theUnion to represent them for thepurpose of collective bargaining.WE WILL NOTin any other related mannerinterfere with,restrain,or coerce employees in theexercise of the right to self-organization,to formlabor organizations,to join or assist Retail ClerksUnion,Local 1557, AFL-CIO, affiliated withRetailClerks International Association, or anyother labor organization,to bargain collectivelythrough representatives of their choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mutual THE GREAT ATLANTIC &PACIFIC TEA CO.595aid or protection, or to refrain from any and allsuchactivities.WE WILL NOT engage in surveillance of employ-ees' union activities.WE WILL offer David Durham immediate andfull reinstatement to his former job or, if that jobisno longer available, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of pay he may have suffered byreason of the discrimination against him, in themanner prescribed in the Decision of the Board.WE WILL, upon request, bargain with RetailClerksUnion, Local 1557, AFL-CIO, affiliatedwith Retail Clerks International Association, asthe exclusive bargaining representative of allemployees in the appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,ifan understanding is reached, embody suchunderstanding in a signed agreement. The appro-priate unit is:All employees excluding office clerical em-ployees,storemanagers,assistantstoremanagers, guards and supervisors as definedin the National Labor Relations Act, asamended.All our employees are free to become, or to refrainfrom becoming, members of any labor organization.THE GREAT ATLANTIC &PACIFIC TEA COMPANY,INC., BIRMINGHAMDIVISION(Employer)DatedBy(Representative)(Title)This is art official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: Thisproceedingbroughtunder Section 10(b) of the NationalLaborRelationsAct, asamended(61 Stat.136),hereincalled the Act,was heard at Columbia,Tennessee, onvariousdates fromJuly 31to August8, 1973,pursuant todue notice.The consolidated complaint was issued on June12, 1973, by theRegionalDirector for the Region 26(Memphis,Tennessee),on behalf of the General Counselof the NationalLaborRelations Board,herein called theGeneral Counseland the Board.The complaint was basedupon dulyserved chargesfiled byRetail Clerks Union,Local 1557,AFL-CIO,affiliatedwithRetailClerksInternationalAssociation(herein called the Union) onApril 16, 1973, in Cases 26-CA-4714, 4715,and 4716 andon June 1, 1973, in Case 26-CA-4758.The complaint,as amended at the hearing,alleged thatRespondent had engaged in and was engaging in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act.In its duly filed answer Respondent denied the commis-sion of anyunfair labor practices.Upon the entirerecord' in the case,includingmyobservationof the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all timesmaterial Respondent has been a corporationdoing business in the State of Tennessee with offices andplaces of business located in Fayetteville,Tullahoma, andLawrenceburg,Tennessee,where it is engaged in thebusiness of operating a chain of retail grocery stores.During the 12 months preceding issuance of the complaintRespondent in the course and conduct of its businessoperations at each of the named locations had a grossvolume of business in excess of $500,000; and during thesame period of time Respondent purchased and received ateach of said locations products valued in excess of $50,000directlyfrom points located outside the State of Tennessee.Respondent at all times material has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATIONAt all times material Retail Clerks,Locar 1557, AFL-CIO, affiliated with Retail Clerks International Association,has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe IssuesThe issues, as substantially reflected in Respondent'sbrief, are as follows:1.Did Respondent interrogate employees;threatenloss of jobs,layoff,loss of hours,and intolerable workingconditions;engage in surveillance; create an impression ofsurveillance;and urge employees not to vote in theelection,in violation of Section 8(a)(l) of the Act?IRespondent's motion to correct the transcript in various respects ishereby granted 596DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Were the assistant store managers and the meatmerchandiser supervisors within the meaning of the Act?3.Were employees Phil Rogers and DavidDurhamconstructively discharged in violation of Section 8(a)(1)and (3)of the Act?4.Was the language on the authorization cards andrelated documents,signedby employeesof Respondent'sLawrenceburg,Tennessee,store,vitiated by the statementsof Philip Moyers and union representatives?5.Did Respondent refuse to bargain in good faith withthe Union concerning terms and conditions of employmentin Respondent'sFayetteville,Lawrenceburg, and Tullaho-ma, Tennessee,stores?6.Should the alleged unlawful conduct be separatelyevaluated only on a store-by-store basis, with no considera-tion for the combined effect of any unfair labor practiceswhich may be found?7.Should Respondent be ordered to recognize andbargainwiththeUnionas the collective-bargainingrepresentative of employees at Respondent's Fayetteville,Lawrenceville,and Tullahoma,Tennessee,stores?BackgroundRespondent is a nationwide retail grocery chain. Thethree subject stores are located in Lawrenceburg,Tullaho-ma, and Fayetteville,Tennessee.All three stores are inRespondent's Birmingham division.In December 1972 the Union began organizing the threestores.By letter dated February 20,1973, received byRespondent on February 26, 1973,theUnion requestedrecognition in separate units for each store.About thesame time the Union filed representation petitions for eachstorewith the Board. Thereafter Respondent and theUnion entered into a consent-election agreement.Electionswere scheduled for Thursday,April 19,1973. On April 16,1973, the Union filed charges alleging 8(axl), (3), and (5)violations which resulted in postponement of the elections.The Supervisory QuestionAssistant StoreManagersRonnie C.Newton,manager of the Tullahoma store,testified as follows regarding the duties and responsibilitiesof his assistant store manager,Doug Green:Newton has12 employees including the assistant store manager underhim. He is in complete charge of the store,accounts for themoney,assigns job duties, and makes up work schedules.The store is open 6 days a week but Newton works only 5.Green is in complete charge on the 6th day, taking over allthedutiesand responsibilities of themanager.Theassistantmanager is also in similar charge on all otherabsences of the manager,such as for illness,2 vacations,and when otherwise out of the store.When Newton ispresent Green is in charge of the part-time grocery stockclerks and assigns jobs in the grocery department.He alsohelps with the work. Newton confers with Green on whatassignIm nts employees are to have in the store.Green canassign employees to any job without Newton's approval.Green,unlike rank-and-file employees,participates inconversations with visiting officials regarding the businesscondition of the store.Green also uses the office withNewton and like Newton has access to the personnel files.According to Newton the employees consider Green (andso does Newton)a supervisor.There is nothing in therecord to show any substantial variance regarding theduties of the other stores assistant store managers. I findthat the assistant store managers are supervisors within themeaning of the Act.The MeatMerchandiserAs meat merchandiser,Jeff N. Davis had charge of 18stores including the 3 in question.His job was to see thatmerchandise in each store was displayed,cut, and orderedproperly,and to help all markets that were in trouble.Davis denied having the authority to fire employees,3 butstated that he "just showed them the figures and let themknow they might be firing themselves."Davis admittedreprimanding employees,and having on one occasionsuggested to one employee that he thought it would bebetter if he found another job. Davis visits the storesapproximately once every 2 weeks in his responsibility fortheir performance and attends supervisory meetings thatare held by Respondent.Davis has access to employeepersonnel records whereas rank-and-file employees do nothave this access. Store Manager Ronnie Newton testifiedthatDavis "is a supervisor" whom he considers as his"boss."Davis instructs employees on what he wants donein the meat department,reprimands employees,transfersemployees,and promotes employees.Davis was introducedto employees as a supervisor and employees look upon himas a boss.Davis has told employees that he was theirsupervisor and that they would do things the way theywanted them done. I find that Davis also is a supervisorwithin the meaning of the Act.The Majority StatusThere is no dispute(except as to the Lawrenceburg store)thatby February 26, 1973 (the date that the Uniondemanded recognition as bargaining agent), the Union hadvalid bargaining authorizations from a majority of theemployees in appropriate units4 in each store.Thus, as ofJanuary 11, 1973, 10 of the I 1 employees in the Tullahomaunit had signed authorization for representation cards andin addition had signed membership application and duescheckoff cards. Also at a union meeting on January 11 thesame 10 signed a statement in which they agreed to let theUnion use their names in any way it saw fit, that theywould serve on any committee the Union wished them toserve,and that they would vote yes for the Union onelection day.At the Fayetteville store all 10 employees in the unit had2Newton was off sick for 5 weeks in the spring of 1973 during whichsupervisors within the meaningof the Act, I find thatthe appropriate unittime Green ran the storefor eachstore wascomprisedof all employees excluding all office clericalJRussell Johns, a meatcutter in the Lawrenceburg storetestifiedthat heemployees,storemanagers,assistant store managers,guards,and supervi-was hired by Davis This testimony stands undemed and is credited.sorsas definedin the Act.4 In view of the above finding that assistantstoremanagers are THE GREATATLANTIC &PACIFIC TEA CO.signed authorizationcards and membership applicationand dues checkoff cards as of January 17. The day before,7 of the 10 hadalso signed a statementinwhich theyagreed toserve on any committee the Union wished and towork for the union cause.At the Lawrenceburg store 11 of the 12 employees in theunithad signed authorization cards and membershipapplication and dues checkoff cards as of January 2, 1973.As of December 27, 1972, 8 of the 12 had signed astatementthat they would serve on any committee deemednecessary by the Union, that the Union could use theirnames in any way it saw fit, and that they desired theUnion to represent them in getting a collective-bargainingagreement,and that they would work to help the Union dothis.As indicated, the only dispute as to the foregoingmajority representative status of the Union regarding thethree above units involves the Lawrenceburg store. In thatunitRespondent contends that the various bargainingauthorizations were invalidated by reason of what was saidto induce the people to sign them. In this connection,according to Respondent's testimony, when cards werepassed out the recipients were told that they were for thepurpose of seeing if 50 percent were interested in having anelection and that "it would be left up to the people to voteit in or out ..."; that they were for the purpose ofseeing ifenough were interested to have the Union come and talk tothe employees and let them know what the Union had tooffer and to find out whether the employees wanted anelection and that the signing of the cards was a mere"formality."The foregoing was from the testimony of Respondent'switnessesPhilipMoyers and Thomas Mattox, who waselected union steward soon after the cards had beensigned.Mattox also testified that he "personally, didn'tbelieve . .most of the employees . . . felt like they wereunder any complete obligation to the Union."Moyers testified that when he was given cards by UnionRepresentative Melvin Powers for the purpose of solicitingthe employees he was told to tell them they needed 51percent of the employees to sign before the Union couldcome and explain what it had to offer or to have anelection. According to Moyers, Powers also told him not to"tell the people anythingelse . . . becausewe're liable toget in trouble later on if you tell them or promise themsomething that's not true."ThatMoyers' and Mattox's testimony represents asubjective afterthought not consonant with their thinkingat the time they were "gung ho" (in the words of Mattox)about the Union would seem to be shown by the followingexcerpt from the transcript:Q. (By Mr. Agee)How much educationhave youhad, Mr. Moyers?'The pertinent parts of the authorization card read "Desiring to enjoythe rights and benefits of collective bargaining, I the undersigned employeeofA&P- hereby authorize RETAIL CLERKS INTERNATIONALASSOCIATION, AFL-CIO,or its charteredLocal Unionto represent mefor the purposes of collective bargaining respecting rate of pay, wages, hoursof employment, or other conditions of employmentin accordance withapplicable law "The membership application in pertinent part read "I hereby make597A.Twelve years.Q.Most of the people in the store are high schooleducated people, aren't they?A.Yes, sir.Q.Andall of those people that you saw sign cardsand these rosters here are most literate individuals?A.Yes,sir, except for a small amount there.Q.Which onesare there that are not literate?A.Whenwe signed those.Q.You don't think you were literate when yousigned those?A. I don't think we were now.Q.When did you change your mind?A.When I found out y'all couldn't do a bit morethan the Company was already doing for us.In any event, on the basis of current law it is clear thatthe foregoing evidence is not sufficient to invalidate thesigned cards here.Both cards were single purpose cardsstating clearly and unambiguously on their face that thesignerwas designating the Union to represent him incollective bargaining.5At notime in the solicitation of thecards were the signers told that the cards were to be usedsolelyfor the purpose of obtaining an election. Thus, underthe rule stated inCumberland Shoe,144 NLRB 1268, citedwith approval by the Supreme Court inN.L.R.B. v.GisselPacking Co.,395 U.S. 575, 584, 606 (1969), the cards inquestion here were valid authorizations to be counted indetermining the majority 6 On the basis of the foregoing Ifind that as of February 26, 1973, when the Uniondemanded recognition, it represented a majority of theemployees in the Lawrenceburg store as well as theTullahoma and Fayettevillestores.As to what effect this majority status will have on the8(a)(5) allegations,here,of course,willdepend on thelegality or illegality of Respondent's conduct and its extentat each store.N.LR.B. v. Gissel Packing Co., supra.Forthat purpose I turn now to an analysis of the conduct ateach store which I feel must be considered and evaluatedas separate entities.The Lawrenceburg StoreThe Alleged (8)(a)(I)Russell Johns, meatcutter in the Lawrenceburg store,testified credibly and without denial that on March 8,1973, Store Manager James Ricky Gean asked him if hewas for oragainst theUnion. Johns answered that he"happened to be for it." Gean asked, "Even though itmeans your job?" Johns asked Gean what he meant by hisremark.Gean explained that "Since the market wasn'tgetting its pounds that if the Union came in (Johns) wouldprobably have to be laid off . . . that the business of thestore wouldn't be that good." Gean then asked Johns inapplicationformembershipinRETAIL CLERKS INTERNATIONALASSOCIATIONand . I authorizethe RETAIL CLERKS INTERNA-TIONAL ASSOCIATIONto represent me for the purposes of collectivebargaining and handling of grievances,either directly or through such localunion asitmaydesignate "6CfPeerless of America,Inc.v.N.LR B.,484 F 2d 1108(C. A. 7, 1973),where almost identical representations made to the solicited employees wereapproved 598DECISIONS OF NATIONALLABOR RELATIONS BOARDeffect if he would support the Union even if it meant hisjob and Johns said yes. Gean also asked Johns about apart-time job on this occasion.About this matter Gean testified that he commented asfollows:Well, if it does come in and the demands are too high Iguess you know there's the possibility of hours beingcut and the possibility of the store closing because wecan't continue to operate at any more loss than wealready are.7 I said, "You mean to tell me that even itmight cost you your job and cost me my job andPhilip's job and every employee in the store that you'regoing . . . for it." He just said, "Well" and turnedaround and walked off.About 2 weeks later, according to Johns' furtherundeniedand credited testimony, Gean introduced PhilipKramer, vice president of Respondent's Birminghamdistrict.Kramer asked to come behind the meat counter totalk to Johns. Kramer started the conversation talkingabout store matters then said, "You know there's unionactivity in this area." Johns said he knew. Kramer said,"Well, let's be honest with each other. What can thesepeople . . . give that we can't give and why did you signthe card." Then Kramer wanted to know if Johns had anycomplaints that he or any of the supervisors could handle.Johns stated none at that time but later that afternoonsought out Kramer and voiced some complaints thatKramer said would be taken care of. In this secondconversation Kramer told Johns "that if the store cameunder union contract . . . they would sell the store," butthat they were too proud to sell it at that time.8 Kramerfurther told him that he did not mean this remark as athreat.Several days after his conversation with Kramer, Johnstestified he was called into the office by Gean after he hadclocked out. There ensued an hour long conversation.Apparently most of it pertained to the complaints Johnshad made to Kramer which Gean felt "had stabbed him in-the back."9 Gean said that to make up for the matterraised by Johns with Kramer "if the Union came into thestore he would have to cut something like 80 hours fromthe payroll" which "would mean getting rid of four part-time employees." Either on this occasion or on anotheroccasion Gean told Johns that if the Union came in, thetime Johns and Ricky Holland had spent working inanother grocery store, Red Star, could not be counted asexperience in computing their wages.Johns further testified about a remark he heard Geanmake to Thomas Mattox about mid-April or a week beforethe election date. Gean said, according to Johns, "Thomas,we don't fire people who have had anything to do withorganizing the Union . . . sometimes we might make it7Regarding the profit position of the store Gean testified that when hewas consideringtaking overthe Lawrenceburg store he wastold it was "ineconomicalbad shape"but thatRespondent believed he "could pull it outandmake a money-makingstoreout of it which would be goldenopportunity" for himIn the thirdquarter of 1972 the Lawrenceburg storehad "lost approximately $10,000 in profits" according to Gean He knewthat it was not doing enough businessto make money because it was abouttwice the size of his previous store in Florence,Alabama, but someweeks hedid not do any morebusiness thanthe Florence store had donehard on them so they might leave but we don't firethem." 10 Johns testified also that he did not tell any one ofthe employees about his conversation with Gean but didtellMattox about the Kramer conversation.According to Gean's testimony, as he was coming backfrom lunch one day Philip Moyers called to him from themeat caseto ask if he had seen Union RepresentativeMelvin Powers come into the store. Geansaid hehad as hewas leaving for lunch. Moyers said, "Well, I want to tellyou he broughtme some unioncards to pass out and Idon't want to do anything behind your back. I want you toknow what's going on." Gean replied that "If theemployees decided theywanted a unionthat was . . . theirprivilege."About a month later, according to Gean's furthertestimony,Moyers told him, "Well, I guess you know wegot the union cards signed in the store." Gean said he hadnot heard about it. Moyers then asked in effect if Gean didnot want to know how many had signed. Gean's reply was,"Not particularly." After a briefsilenceMoyers spoke up,"Well, 100 percent is not bad,is it?" Gean said he did notknow.Thomas Mattox, Respondent's witness, testified that in aconversationwithGean one morning after a unionmeeting, Gean told Mattox "that as far as he could see theUnion never had done a great deal for the boys that wascovered by the Birmingham contract . . " but that if theUnion could get the things it claimed it could for theemployees he "truthfully wouldn't blame (them) for votingfor it either."Inhis further testimony Gean admitted making theremark to Johns about not getting credit for experiencegained in the Red Star grocery explaining credibly that hisopinion was directed to fringe benefits rather than wagesand was based on a union booklet that did not list Red Star(an independent) along withseveralchain groceries listedas providing credited experience. Nor could he "truthfullysay" that he did or did not make the comment to Mattox(overheard by Johns) about not firing union adherents butmaking it hard for them. Except as previously found, Icredit the General Counsel's version in the two aboveinstances.On the basis of the foregoing I find that Gean andKramer both violated Section 8(a)(1) by interrogatingJohns regarding his union attitude, threatening loss ofhours, jobs, and the closing of the store if the Union camein. I also find that Gean's remark to Mattox about makingit tough on union supporters violated the Act.The Alleged Discrimination Against DurhamDavid Durham, an alleged discriminatee herein, testifiedas follows: He was hired at the Lawrenceburg store as achecker in February 1972, learned the bookkeeping job,8This remark apparentlymeantto convey the idea thatRespondent wasunwilling to admit that the store was being hurtby thecompetition from aKroger storethat had openedin January9The complaint involved thenumber of hours being worked on theclock by the meatmanagerGean'spositionapparentlywas that Johnsshould havetaken the matter up with him rather than Kramer10Accordingto the testimony of Shirley Konig, a witness called byRespondent,ThomasMattox told her of a similar remark Vice PresidentKramer had made to him THE GREAT ATLANTIC & PACIFIC TEA CO.599and then was transferred to stock. He attendedone unionmeeting andsigned authorization and membership appli-cation cards.He also solicited two employees to signauthorization cards at their homes in theevening.He neverworea union button.PhilipMoyers was the most active union pusher in thestore.Thomas Mattox also became activeand waselectedsteward inan electionheld in the store. When the subjectof the Union first came up in the store, StoreManagerGean told the employees that if they wanted the Union"they wouldget no staticfrom him."All during his employment with Respondent, Durhamwas operatinga TV repair shopfrom hishome with the fullknowledgeof Respondent. Durham admittedon the standthat he had "no great love" for the grocery business andthat he had told this to Gean. It was late in February thatGean told him it would be necessary for him to make achoice between his TV business and the grocerybusiness.He also told Durham that he would like Durham to stay ifhe was willing to devote himself full time to the job. WhenDurham said that he "had too much money tied up in theshop" Gean told him he would rather Durham would defermaking his decision until after his (Durham's) vacation forwhich he would be eligible in about a week or 10 days butwhich Gean was going to try to get moved up.Gean called personnel and learned that the vacationcould not be moved up but that if Durham worked untilhisanniversarydatehewould receive his vacationregardless of his decision to quit. Durham agreed to thisand in the intervening period had time to think about hisdecision.Then when Gean asked Durham if he had madeup his mind Durham told him he had already made hisdecision on the day that Gean first brought up the matterand observed that he did not think it was anyone's concernwhat he did on his own time as long as it did not interferewitbhis work.When the termination actually occurred Durham askedGean what he was going to show as a reason for histermination. Gean said it would be "involuntary." Durhamsaid he would not sign it that way so the reason waschanged to "voluntary." Among other things histermina-tion papers stated that "employee enjoys working inelectronics.He feels that he would like that field of workbetter than the grocery business." It also stated that "Theemployee is a very good person and is very capable if hereally enjoyed his work."There is no real conflict in Gean's testimony about thematter.He testified that not long after he came to theLawrenceburg store, Durham told him about his TV shopand that he did not plan to make a career out of thegrocery business-"He didn't particularly like it." Accord-ing toGean's further testimony Durham's work was slowand "on most occasions he had to have help to completeputting up his stock." This gave rise to complaints from theother employees about Durham. Thomas Mattox talkingabout Durham told Gean, "I don't see how you can keephim . . . he kills your whole operation" and went on to11The total number of employeeman-hourswhich a storemanager isentitled to use duringany givenweek is determined by Respondent's"pounds"system.Under thissystem(designed to produce profitability) acertain amount of sales must be madeto supportone man-hourexplain that Durham was the "slowest person he had everseen ...." 11 Gean told Mattox that he wanted to giveDurham a chance, that he (Gean) had only been managersince October and he thought Durham ought to "be givena chance to speed up."At least three times Gean spoke toDurham about his performance telling him that what hedid was neat but that he was not getting the stock backfrom the backroom fast enough.Considering all the factors here,I am not convinced thatthe General Counsel has proved by the necessary prepon-derance of the evidence that Durham was constructivelydischarged in violation of the Act. The complaint aboutDurham'swork eminatednot onlyfrom management butfrom his fellow employees who were required to do some ofhiswork.12Analysis of the possible reason for hisunsatisfactory performance could logically involve hisoutside TV work which was done largely at night andweekends.His admission that he was not interested in thegrocery business was no help to him either.Since the employees had signed up for the Union 100percent, the elimination of Durham could hardly havebeen for the purpose of affecting the majority in thecoming election. And as for a chilling effect on the otheremployees of a discriminatory termination, others weremuch more active in support of the Union and thus morelikely candidates for such a ploy.The significance of Gean's remark to Johns (which Geandenied) that he hoped Durham would not be chosensteward because he did not believe he would be able to getalongwithDurham weighs in favor of Respondent'sposition rather than the General Counsel's because thesteward had already been chosen when the allegedpretextual termination first came up. This fact suggests, aspointed out by Respondent, that Gean harbored somepersonal animosity towardDurham that might havemotivated his approach to Durham's performance totallyunconnected with the Union. In the last analysis, if Gean'smotive was discriminatory it would seem odd that he didnot accept Durham's immediate offer to resign rather thancounseling him to wait until after he had taken his vacationtomake up his mind. For thesereasonsIfind thatDurham's termination was not violative of the Act. Atmost the evidence merely establishes a suspicion in thatrespect.The Fayetteville StoreThe Alleged8(a)(1)Stock clerk Philip Rogers testified that about March 1,StoreManagerWilliamAllen called Rogers over andstarted reading from a paper applicable "to all A&P non-union members . . . about vacations, time and a half forworking on Sundays, holidays, and things like that." Allenstopped reading and asked Rogers if he belonged to theUnion. Rogers said he did and Allen said the paper did notapply to him and walked off.12 In addition their interest apparently stemmed from Respondent's perpounds formula of production that reflected the combined production of allthe employees and affected the store as a whole. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 2 weeks later Allen again spoke to Rogers aboutwhich Rogers testified as follows:...Mr. Allen came over there and said, "How doesit feel to do some stupidjob," and I said, "What do youmean?" He said, "Well, you signed one of those unioncards, didn't you," and I said, "Yeah." Then he said,"Well, you got the least seniority and you'll be the firstto go." And then he said something like, "You peoplethink you got the Union in but it's a lot of trouble andit'sa lot of work." I said, "Well, that's what they'resupposed to be doing is working on it." He left andthen came back about a minute later on and said, "Iwas just kidding you."According to the testimony of Produce Manager RickyHolt, on March 28 Allen came over where he was workingand told Holt that he heard from a union supporter thatHolt had said something about Allenat a union meetingand wanted to know if Holt had somethingagainst him.Holt denied having "anything special" against him. Allensaid he must have had or if he did not one of them wereliars.A heated argument ensued. Holt raised his hand andAllen told him "to go ahead-and hit (me)." Holt denied anyassault intentionand asked a fellow employee who waswitnessingthe tableau if it looked that he was going to hitAllen and was told, "Yeah, you were shaking your fist."That was the end of it.Checker Joyce Honea testified that about February 12,when a unionmeeting had been scheduled, Allen asked herif she wasgoing to meet her "comrades" that night. Honeaanswered"Yes, I'm going to see what they've got to offer"On another occasion, weeks later, accordingto Honea'stestimony, she and Allen got to talking about the Union.He told her to "have a littlecommon senseabout thisthing.He said thata smallstore like this can't pay .. .what the Union said they'd pay" and that Respondentwould close the doors. Hones retorted that ". . . itwouldn't be the union closing them. It would be Winn-Dixie opening." 13 At this point employee Don Paplinwalked up and Allen asked, "Don, what does a padlocklook like?"In April it was rumored that there was going to be astrike at the Huntsvillestore.This gave rise to anotherconversation betweenHonea and Allen about whichHonea testified as follows:...He said they were going to strike in Huntsvilleand he asked me if I would walk the picket line withthem. I said, "Shoot, no, I'll stay home and enjoy it."So after a while he said, "Joyce, did you really meanthat statement you made a while ago," and I said, "Oh,Mr. Allen, what are you trying to get started now?"And he said, "I'm not trying to start anything." Hesaid, "I was told by Birmingham to do this." He said,13A Winn-Dixie grocery store was expected to open shortly. Accordingto Allen's undenied and credited testimony, Allen, on another occasion inthe presence of three or four of the employees to whom Union OrganizerMelvin Powell was talking, asked Powell what his estimate would be of theeffect on the store of an anticipated opening of the Winn-Dixie store inFayetteville Powell said it would cut the business in half-down to about$8,000 a week Allen then asked, "Melvin, what do you think A&P will dothe store earning $8,000 a week?"Powell answered,"Theywill close the"Will you cross the picket line," and I said, "Well, I'dhate to get shot at or get mixed up in anything but Ineed the work."According to Honea at this time she asked Allen, ".. .How did you know who I'm for or against. I haven't toldanybody." Allen said, "Well, the Company has got youdown as for the Union."All the foregoing was undenied by Allen and is credited.On this basis I find that Allen violated Section 8(a)(1) byinterrogatingRogers about signing a union card andasking Honea if she was going to meet her comrades; bythreatening Rogers that he would be the first to go; andtellingHonea the doors would be closed if the Union camein.Ialsofind coercive and violative of the Act Allen'sremark to Honea that the Respondent had her counted asa unionsupporter. Under thecircumstancesIdo not findAllen's inquiry whether Honea wouldcrossthe picket lineifa strike took place(and similar inquiriesof otheremployees as will beseen) to be a violation.The Alleged Discrimination Against RogersPhilipD. Rogers, 17, worked for Respondent 4 to 10hours a week as a part-time student stock clerk at itsFayetteville store from October 1972 to April 1973. Hesigned union authorization and membership applicationcards at a union meeting and attended four or five suchmeetings. He also wore a union button for about a week.On April 9, according to Rogers' testimony, when hecame to work he was told something about a strike by afellow employee, Ricky Holt, who added that the storemanager, Elgene Allen, had asked him if he would cross apicket line to go to work. When Rogers got to the office heasked Allen, "Mr. Allen, what's this about a strike?" Allensaid that the store in Huntsville might strike14 and askedRogers the same question he had asked Holt. Rogers toldAllen he would not cross the picket line. Allen had a pieceof paper in his hand at this time but Rogers was not surewhether Allen made a note of his answer.At this point Rogers (who apparently had just learnedthat he was scheduled to work on Saturday) "told (Allen)that (he) wouldn't be there Saturday..... Allen askedRogers if he had a good reason and Rogers said he thoughthe did although he did not recall if he told Allen thereason. According to Rogers' further testimony Allen said,"Well, what do you want me to do lay you off?"Rogerssaid, "What do you mean?" Allen said, "Well, you won'tbe losing much. You won't be losing anything and youmight be able to draw some of your unemployment."Rogers then asked if he would be able to come back towork. Allen told him that if it was busy enough he wouldcall him back but added, "I don't know if it will ever bethat busyagain." 15Allen then filled out the termination papers and had theGoddamn thing."14The Huntsville employees were being represented by the Union whichwas in the process of contract negotiations.15At that time Winn-Dixie was expected to open up in Fayetteville anytimeThe storedid open about mid-May and Respondent's Fayettevillebusiness volume dropped some 50 percent.Moreover, even prior to theopening of Winn-Done it was common knowledge around the Fayettevillestore that it "was not doing very well profit wise...." THE GREATATLANTIC &PACIFIC TEA CO.office girlcall about Rogers' unemployment compensation.Then he told Rogers where to check on the unemploymentcompensation and a conversation about the Union ensued.Rogers asked Allen if he would still be able to vote in theunion election. Allen said that he would but that if hevoted he would have people mad at him so "The best thingto do would be just not to vote." Allen also told Rogers heknew that the Union would f- him up and added, "I guessyour parents have already told you about the Union."Allen also told Rogers that "he had a boy working at Big Kand the Union tried to come in down there and if they didhe would kick his son on the ass and make him quit."From Rogers' cross-examination it appears that all theemployees wore union buttons and all except one attendedmeetings,most of them for a longer periodof time thanRogers.AlsoRogerswas the least senior employee.Moreover, in his conversation Rogers told Allen that hehad "thought about it and . . . planned to vote against theUnion." He also had told Allen previously that he wasplanning to leave Respondent's employment in about amonth.There is little in Allen's testimony about Rogers' layoffin conflict with Rogers. What differences there are tendonly to render credible Allen's testimony. Thus Allentestified,and I credit him, as follows:He was a littleshocked at Rogers' statement that he was not going towork the posted schedule and asked, "Phil, if you're notgoing towork the schedule and don't want to work thehours you're scheduled for would you rather I just lay youoff or terminate you?" Rogers asked Allen if he thought hewould be getting any more work in the future than he hadin the past. Allen said it was his opinion he would begetting lessbecause of the impending opening of Winn-Dixie.Rogers said, "Well, if you thinkit'sgoing to getworse then possibly I have just better go ahead andterminate." Allen then told him it "was his decision and heneedn'thave to and that it was up to him, whatever hewanted to do." Allen added that he could not promiseRogers any hours and also suggested that he might be ableto draw unemployment compensation. After checking theunemployment compensation procedure Rogers "agreed todo that" 16 and indicated that Allen "could go ahead andfill out his termination."On the basis of the foregoing testimony, both Allen's andRogers', it appears to me that the General Counsel hasfailed to prove by a necessary preponderance that Rogers'termination was connected with his union activity. WhileAllen's antiunion attitude was amply demonstrated in hisconversation with Rogers, the fact that Rogers told him hewas going to vote against the Union undercuts anydiscriminatory motivation here. Accordingly I shall recom-mend dismissal of this allegation of the complaint.The Tullahoma StoreThe Alleged8(a)(1)Charles E. Phipps, a former employee of the Tullahomastore, testified that after the first union meeting all theemployees wore union buttons in the store the next day.601StoreManager Ronnie Newton was upset but did not sayanything.Phipps called Newton to the backroom andasked him, "Ronnie, what's wrong?" Newton said, "Well,you hada union meeting last night and I don't appreciateyour trying to get my job." Phipps said, "I'm nottrying toget your job." Newton said, "Well, that's what will happenif the store goes union. It will more than likely be closed bytheCompany." Later Newton told Phipps that he hadcalled his superior Ernest Broderick about the Union.Broderick told him to handle it the best that he could andindicated that he would have Jeff Davis "come up and giveCharles a pretty roughtimeabout the Union."Newton's version was that he explained that "since thestore wasn't making any money I thought this Union wasdust one more step towards closing."He also denied tellingBroderick about the union activity in the store. I findNewton's threat to close a violation of Section 8(a)(1) ofthe Act.Sometime later according to Phipps'further testimony,on a visit to the Tullahoma store while unloading somemeat from Davis' car, Davis told Phipps, "Charles, I heardtherewas a lot of union talk going on in Tullahoma."Phipps said, "Well, there's some." Davis said, "Well, fromwhatMr. Broderick tells me it's pretty strong" and hecontinued, "you seem to be theinstigatorof the wholething." Phipps said, "Well, not necessarily all of it." Davissaid,"Well I brought you some meat up here and I didn'tget a transferon it and you put it in yourfreezer and use itand I will seeyou later."Davis denied the foregoing in his testimony.IcreditPhipps and find Davis' remarks to be coercive within themeaning of Section 8(a)(1) of the Act.George Puckett currently employedin the meat depart-ment at Tullahoma, testified credibly about a telephoneconversation with Davis as follows:On the telephone call Mr. Davis made to me he firststarted off by saying he didn't know howthe situationwas that I was in but he didn'twant itto go the wrongway. If it went the wrong way it couldmean a lot oftrouble and I think-let's see.A raise wasmentionedthat I was supposed to be getting within a 6 monthsperiod and that I wouldn't receive the raise. And Ithink that was about it on the phone.According to Puckett's further testimony Davis also toldhim "that other people were looking for our jobs and heknew of two who right now from Kroger they could hire atany time, and that he wanted us to get the meat marketgoing as well as we could."In his testimony Davis admittedtellingPuckett "whi-chever way you go don't go the wrong way" and that hetold him "I don't know how you feel but if you go thewrong way it will mean a lot of trouble." He also toldPuckett that if he was in favor of the Union or promoting it,.It just causes more trouble...." And added on the stand.,and it does."He also claimed that Puckett asked him ifthe store would close if the Union came in and that he toldPuckett he "didn't believe he had anything to worry about16Although Rogersmade an initialinquiry tothe unemploymentcompensationpeople he neverdid file a claim 602DECISIONSOF NATIONALLABOR RELATIONS BOARDas far as(he)knew." I find Davis' comment aboutpromotingtheUnion causing trouble to violateSection8(a)(1) of the Act. Also violativeof 8(a)(1) was his impliedthreat to Puckett ofloss of a raiseand of his job for unionsupport.Stock clerk Ricky Moms testified that onthemorningafter the first union meeting Newton told him before hepunched in that he would appreciate it if Morris "wouldn'twear the union button and did not rub it in." Two or threeweeks laterNewton came to him as he was putting upstock and asked how he felt about the Union. Morris saidhe did not know but that he "liked the seniority...."Inhis testimony Newton admitted that he asked Moms "howhe felt about the Union, and what reasons he thought wemight needthe Union if any." Morris also testified crediblyand without denial that on one occasion in early March,AssistantStoreManager Doug Green told him thatBroderick had told Green "that if the store went Union itwould be closed." Newton's interrogation and Green'sthreat violated the Act.Puckett also testified that in July Newton,in a discussionregarding subpenas and the unfair labor practice hearing,had told him that "he remembered one of the fellows thatsigned onestatement and he would remember him for along time across the table and there might be others that hemight seewhen he went to court." In his testimony Newtonadmitted having had such a conversation with Puckettexplaining that he "was angry and having to come to courtand lose the work" and that he knew that Puckett hadgiven astatementand they would both "have (their) day incourt...." He denied, however,tellingPuckett he wouldremember those across the table for a long time. I creditPuckett and find an additional 8(a)(1) violation.Several other General Counsel'switnessestestified aboutAssistantManager Green and Newton on March 28several times driving slowly past and looking at a group ofemployees and union representatives standing outside theTuilahoma City Hall one evening where they had sched-uled a union meeting. Newton testified that he had beenoff sick at this time and that he had gone down to helpGreen who had been running the store in his absence andwas behind in his bookwork. Green had not been to thepost office for 3 days so that is where they were going thatnight.When they saw the group at the city hall, Newton toldGreen to take an unintended turn because he "had acuriosity to see what they were doing." He admitteddriving by the group twice. He also admitted that Greenhad previously informed him of the union meeting thatnight and the time it was to take place. He also admittedthat he did not need the mail to do the bookwork he hadgone down to help Green with. This was surveillancewithin the meaning of Section 8(a)(1) of the Act.The Bargaining Order IssueIn my opinion the foregoing conduct of Respondent ateach of the stores is of sufficient gravity to warrant abargaining order under theGisselldoctrine. Blanket threatsto close down or cut hours as a penalty for union supportcertainly must affect an employee's decision to accord suchsupport. I can think of nothing more apt to influence anemployee in the voting booth than such threats. In myopinion,even the discriminatory discharge or threat ofdischarge of an individual employee(the kind of conductthat has been described by the Board and the courts asgoing to thevery heartof the Act)can have no morechilling or coercive effect on a decision to support a union.At least in the latter situation the overall continuity ofemployment is not threatened.Thus the more adventurousor hardy employee might not be intimidated by theindividual threat of discharge or such a discharge-theemployee being willing to take his chances on not beingdetected in his union activity.In the face of a threat toclose down,however,no such option would be open nomatter how intrepid the employee.Considering here that the total original union support inallstoreswas almost 100 percent;that the employeessigned not one but two unambiguous cards authorizing theUnion to represent them(including a majority in eachstore volunteering to serve on union committees);that thesigners were all literate individuals whose intelligence inmy estimation was superior to the average card signer, allhaving at least a high school education,and that each unitwas composed of only about a dozen employees,I thinkthat the cards better reflect the true uncoerced desires ofthe employees than could an election in the foreseeablefuture.Respondent's reliance on isolated testimony that em-ployees were not intimidated by Respondent's threats orthat the threats were not communicated to other employeesisrejected as valid defense.As pointedout byShirleyKonig(head cashier of the Lawrenceburg store testifyingat the call of Respondent)when asked if she had heard anytalk about the Union she answered,"Oh, yes,constantly.That's all there was talk of."Having found that bargaining orders are required here, Ifind it unnecessary to pass on the refusal to bargainallegation. SeeTri-CityPaving, Inc., 205NLRB No. 32,fn. 3.IV.THE EFFECTOF THE UNFAIR PRACTICES UPONCOMMERCEThe activitiesofRespondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act, I shall recommend that it ceaseand desist therefrom. Also having found that in order toeffectuate the policy of the Act bargaining orders arenecessary to each of the threestoresherein, I shallrecommend that Respondent, upon request, bargaincollectively with the Union as the exclusive representativeof all employees in the appropriateunits, and, if an THE GREAT ATLANTIC & PACIFIC TEA CO.603understanding is reached, embody such understandings insignedagreements.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Great Atlantic & Pacific Tea Company, Inc.,BirminghamDivision, is an employerengaged in com-mercewithin themeaning ofSection 2(6) and (7) of theAct.2.Retail Clerks Union, Local 1557, AFL-CIO, affiliat-ed with Retail ClerksInternationalAssociation,is a labororganizationwithin themeaning ofSection 2(5) of the Act.3.All employees excluding office clerical employees,storemanagers,assistant storemanagers,guards, andsupervisors (as defined in the Act) at Respondent'sLawrenceburg, Fayetteville, and Tullahoma, Tennessee,stores constitute units appropriate for the purposes ofcollective bargaining within themeaning ofSection 9(b) ofthe Act.4.Since February 26, 1973, the above-named labororganization has been and now is the exclusive representa-tive of all employees in the aforesaid appropriate units forthe purposes of collective bargaining within themeaning ofSection 9(a) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17TheGreatAtlantic& Pacific Tea Company, Inc.,Birmingham Division,its officers, agents,successors, andassigns, shall:1.Cease and desist from:(a) Illegalinterrogation of its employees, threateningthemiin various ways with loss of employment or with other'economic reprisal, engaging in surveillance of their unionactivities, or in any other like or related manner interferingwith, restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request bargain with the above-named labororganization as the exclusive representative in each store ofallemployees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b)Post at each of the aforesaid stores copies of theattached notice marked "Appendix A" for the Lawrence-burg store, "Appendix B" for the Tullahoma store, and"Appendix C" for the Fayetteville store.18 Copies of saidnotices, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter,in conspicuousplaces, includ-ing all places where noticesto employees are customarilyposted.Reasonable steps shallbe taken by Respondent toensure that said notices are not altered,defaced, or coveredby any othermaterial.(c)NotifytheRegionalDirectorforRegion 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has takento complyherewith.17 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions, and Order,and all objections thereto shallbe deemed waived for all purposes.la In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTillegally interrogate employees abouttheir union activities or attitudes.WE WILL NOTthreaten employees to cease opera-tions if they select a union to represent them for thepurpose of collective bargaining.WE, WILL NOTthreaten employees with loss ofemployment or other economic reprisals if they selecttheUnion to represent them for the purpose ofcollective bargaining.WE WILL NOTin any other related manner interferewith,restrain,or coerce employees in the exercise of theright to self-organization,to form labor organizations,to join or assist Retail Clerks Union,Local 1557,AFL-CIO,affiliatedwith Retail Clerks InternationalAssociation,or any other labor organization,to bargaincollectively through representatives of their choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities.WE WILL,upon request,bargain with Retail ClerksUnion, Local 1557, AFL-CIO, affiliated with RetailClerksInternationalAssociation,as the exclusivebargaining representative of all employees in theappropriate unit with respect to rates of pay,wages,hours of employment,and other terms and conditionsof employment and, if an understanding is reached,embody such understanding in a signed agreement.The appropriatebargaining unit is:All employees excluding office clerical employ-ees, storemanagers,assistant storemanagers,guards and supervisors as defined in the NationalLaborRelations Act, as amended.All our employees are free to become,or to refrain frombecoming, members of any labor organization. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE GREAT ATLANTIC&PACIFICTEA COMPANY,INC., BIRMINGHAM DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,CliffordDavis FederalBuilding,Room746, 167 NorthMain Street,Memphis, Tennessee 38103, Telephone901-534-3161.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT illegally interrogate employees abouttheir union activities or attitudes.WE WILL NOT threaten employees to cease opera-tions if they select a union to represent them for thepurpose of collective bargaining.WE WILL NOT threaten employees with loss ofemployment or other economic reprisals if they selecttheUnion to represent them for the purpose ofcollective bargaining.WE WILL NOT in any other relatedmanner interferewith, restrain, or coerce employees in the exercise of theright to self-organization, to form labor organizations,to join orassistRetailClerksUnion, Local 1557,AFL-CIO, affiliated with Retail Clerks InternationalAssociation, or any other labor organization, to bargaincollectively through representatives of their choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities.WE WILL NOT engage in surveillance of employees'union activities.WE WILL,upon request,bargain with Retail ClerksUnion,Local 1557, AFL-CIO,affiliatedwith RetailClerksInternationalAssociation,as the exclusivebargaining representative of all employees in theappropriate unit with respect to rates of pay, wages,hours of employment,and other terms and conditionsof employment and, if an understanding is reached,embody such understanding in a signed agreement.The appropriate unit is:All employees excluding office clerical employ-ees, storemanagers,assistant storemanagers,guards and supervisors as defined in the NationalLaborRelations Act, as amended.All ouremployees are free to become,or to refrain frombecoming,members of any labor organization.DatedByTHE GREAT ATLANTIC &PACIFIC TEA COMPANY,INC.,BIRMINGHAMDIVISION(Employer)(Representative)(Title)This is anofficial notice and mustnot be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directedto the Board'sOffice,CliffordDavisFederalBuilding,Room746, 167 NorthMain Street,Memphis, Tennessee38103,Telephone901-534-3161.